Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-10, 13, 14, and 16 were previously pending and subject to a non-final Office Action having a notification date of January 14, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on May 11, 2021 (the “Amendment”) amending claim 10.  The present Final Office Action addresses pending claims 1-3, 5-10, 13, 14, and 16 of the Amendment.

		
Response to Arguments
Applicant’s arguments with respect to the claim objections and rejections under 35 USC 103 set forth in the non-final Office Action have been fully considered but are unpersuasive as set forth below.
At pages 8-9 of the Amendment, Applicant takes the position that modifying Thompson in view of Bildirici would allegedly change the scope of Thompson.  The Examiner disagrees. The Examiner is relying on Bildirici for providing the user and medical devices to a patient as part of the same system (e.g., as designed by a comprehensive care center system 14 per [0147]-[0150]).  Furthermore, Thompson discloses how the clinical sites can be a patient’s home as noted at [0017].  In this regard, even if the client device 210 of Thompson (equated to the “user device” by the Examiner) is physically held/manipulated by a healthcare provider, the user device would still be “provided to” the patient in the case where the healthcare provider comes to from the patient along with the health measurement device.
At page 11 of the Amendment, Applicant takes the position that Aranyosi does not disclose providing the health measurement and user devices to the patient.  The Examiner disagrees.  [0053]-[0056] of Aranyosi discuss how the device 100 (which measures data of a patient per at least [0031]) becomes activated when device 500 (“user device”) is in close proximity thereto (e.g., 0-20cm per [0053]).  Accordingly, the device 500 is “provided to” the patient as it would thus be moved into close proximity to the patient as part of the device 100 measuring health data of the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0307274 to Thompson et al. (“Thompson”) in view of U.S. Patent App. Pub. No. 2007/0033072 to Bildirici (“Bildirici”) and U.S. Patent App. Pub. No. 2017/0331524 to Aranyosi et al. (“Aranyosi”):
Regarding claim 1, Thompson discloses a computer hardware system (Figure 2) comprising at least one processing unit coupled to a memory, wherein the memory is encoded with computer executable instructions that when executed cause the at least one processing unit to ([0031]-[0032] discusses how the system includes instructions stored on storage media (memory) and executable by one or more processors (processing unit)): 
receive, from a practitioner device, an enrollment request to enroll an existing patient in remote patient management (Figure 9 and [0096]-[0097] discuss enrolling a patient in patient management services which are remote per [0023]; the enrollment request can be from a practitioner device per [0021] and [0096]-[0098]; also, [0014] notes that medical devices 110 are for use by patients 120 which necessarily connotes that such patients 120 are “existing” patients; still further, the patients 120 are “existing” (they are alive) as they are individuals that receive treatment ([0017]), wherein the enrollment request includes vitals of the existing patient to be measured and a manner in which the vitals are to be measured including a measurement schedule ([0052] discusses how patient management services include monitoring , wherein the existing patient is remotely located from a medical facility ([0015] and [0017] note how therapy can be provided at a patient’s house which is remote from a medical facility; furthermore, even if the therapy was provided at a medical facility, such therapy would necessarily be remotely located from some “medical facility” (another medical facility located somewhere in the world); 
identify vitals of the existing patient to be measured and the manner in which the vitals are to be measured based on the enrollment request (upon receipt of the “enrollment request,” the system of Figure 2 necessarily identifies the vitals to be measured and the manner of measurement); 
...automatically provide an equipment request indicating the vitals of the existing patient to be measured and the manner in which the vitals are to be measured, wherein one or more health measurement devices ... are selected and caused to be provided to the existing patient in response to the equipment request ([0103] notes how medical device consumption information (which would necessarily connote vitals and a manner of measuring the vitals) (“equipment request”) is provided to a manufacturer; for instance, by virtue of indicating the type of medical device, the vitals to be measured and the measurement manner would both necessarily be indicated via such type of medical device; [0104] notes that manufacturers provides medical devices to clinical sites which may be patient’s homes ([0017]), wherein the one or more health measurement devices are communicably coupled to the user device and the one or more health measurement devices are distinct from the user device (patients 120 in Figure 1 operate client terminal devices 210 (“user devices”) in Figure 2 (also see [0023]-[0026]) which are communicably coupled to but distinct from health measurement devices 110; also [0065]-[0066] note how communicative device 340 of client terminal device 300 collects information from medical devices and interfaces with medical devices); 
receive first equipment information corresponding to the user device and to the one or more health measurement devices for measuring the vitals of the existing patient, wherein the first equipment information corresponds to the one or more health measurement devices provided to the existing patient, and wherein the first equipment information includes a serial number, a model number, an identification number, a version number, or a combination thereof of the one or more health measurement devices provided to the existing patient ([0052] discusses enrolling patients in management services for tracking/monitoring medical (“health measurement”) devices (the health measurement devices 110 discussed above) used by the patients and [0054] discusses how part of the process of enrolling a patient includes use of patient identifying information, device serial number, etc.; accordingly, “equipment information” including the patient identifying information would thus correspond to the medical device (“health measurement device”) for measuring vitals and to the patient’s client terminal device (“user device”); 
associate the existing patient with the first equipment information corresponding to the user device and the one or more health measurement devices (the patient is associated ; 
receive second equipment information from the user device ([0023] notes that access to the data interchange system 230 via client terminal device (“user device”) may be authenticated which would necessarily include receiving patient identifying information (“second equipment information”) corresponding to the user device from the user device; furthermore, [0054] notes how access to the patient management service may be authenticated; accordingly, patient identifying information (“second equipment information”) corresponding to the client terminal device/user device would necessarily be received to authenticate that the person using the user device is the user that is supposed to be using the user device and accessing the system to submit medical data)...
authenticate the user device in response to detection of a match between the first equipment information and the second equipment information (the authentication process discussed above necessarily involves detecting a match between the patient identifying information (“first equipment information”) stored in the system and patient identifying information (“second equipment information”) submitted by a patient to access the system); 
in response to the authentication of the user device, receive and store the one or more measurements from the one or more health measurement devices via the user device in a record corresponding to the existing patient, wherein the one or more measurements include the vitals to be measured (the bottom of [0066] discusses how telemetry system 350 (of client terminal device 300 as noted in [0059]) receives vital signs (“measurements”) from a medical device and [0023] notes how the client terminal device can send the medical data/measurements to data interchange system 230, where such vital signs would necessarily be ; and 
in response to a failure to authenticate the user device, receive none of the one or more measurements from the one or more health measurement devices (per the above, if the client terminal device (“user device”) fails to authenticate, then the client terminal device (“user device”) would not be able to communicate with the data interchange system 230 and thus not be able to send medical data/vital signs to the data interchange system 230; and thus no measurements would be received at the data interchange system 230 from the health measurement device).
While Thompson notes ([0096]) that patients receive medical devices around the time they are enrolled in (or essentially simultaneously with enrollment in) management services, Thompson appears to be silent regarding specifically providing the equipment request in response to receipt of the enrollment request.
Nevertheless, Bildirici teaches that it was known in the healthcare informatics art to initiate installation of home monitoring devices ([0126]) after/in response to enrollment by a patient in services of a comprehensive care network, where such installation initiate would necessarily require provision of an “equipment request” to initiate such installation; furthermore, [0148] discusses how CCC system automatically specifies particular monitoring devices necessary after completion of the process 300 (which includes the enrollment), which again 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the equipment request in the system of Thompson in response to receipt of the enrollment request as taught by Bildirici to maintain leaner and more efficient supply chain by not ordering medical devices until closer to when they are actually needed by enrolled patients.
Furthermore, while Thompson discloses how the client terminal devices (“user devices”) are communicably coupled to the medical devices (“health measurement devices”) for receiving medical measurements therefrom, Thompson appears to be silent specifically regarding the user device being selected and caused to be provided to the existing patient in response to the equipment request.
However, Bildirici discloses how in addition to the provision of the home monitoring devices, a patient interaction unit 414 (“user device”) may be provided ([0147]-[0150]) as part of a system 400.  For instance, Bildirici discloses how the system 400 can be designed by a comprehensive care control system 14 and provided for use at a patient’s residence.  Id.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and provided the user device to the existing patient in the system of Thompson as taught by Bildirici to facilitate and expedite use of the healthcare system of Thompson by automatically providing the user device along with the one or more medical devices.
	Still further, Thompson appears to be silent regarding wherein the second equipment information corresponds to one or more health measurement devices for detecting one or more measurements, and wherein the second equipment information includes a serial number, a model number, an identification number, a version number, or a combination thereof of the one or more health measurement devices for detecting the one or more measurements, such that the authentication is in response to detection of a match between the first equipment information that includes a serial number, model number and/or the like of the one or more health measurement devices and the second information that includes a serial number, model number and/or the like of the one or more health measurement devices for detecting the one or more measurements.
Nevertheless, Aranyosi teaches ([0096]) that it was known in the healthcare informatics art to receive a device ID (“second equipment information”) of an electronic device 100 (which is a health measurement device per [0031]) for collecting data (where such collected data would be one or more measurements per ([0031]), perform an authentication procedure by comparing the device ID of the device 100 for detecting the measurements (the “second equipment information”) to an expected device ID (“first equipment information”), and receive and store the measurements from the device that detected the measurements via a device 500 (“user device”)  in response to authentication, where the authentication is of the device 500 as it allows the user device to receive the measured patient data regarding a particular patient from the device 100, and where none of the measurements would be received in response to authentication failure.  This arrangement would necessarily ensure that measured data is collected from expected health measurement devices and not collected from unexpected health measurement devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received from the user device second equipment information corresponding to the health measurement device for detecting 

Regarding claim 3, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 1, further including wherein the computer executable instructions that when executed cause the at least one processing unit to provide an equipment request indicating the vitals of the existing patient to be measured include instructions that when executed cause the at least one processing unit to provide an equipment request to a third party server (the medical device manufacturer backend system 250 of [0103]-[0104] of Thompson as discussed above to which the “equipment request” is provided is a “third party server.”

Regarding claim 5, the Thompson/Bildirici/Aranyosi combination, as specifically combined above in relation to claim 1, appears to be silent regarding wherein the memory is further encoded with computer executable instructions that when executed cause the at least one processing unit to: 
identify the one or more health measurement devices provided to the existing patient based on the vitals of the existing patient to be measured.
	However, Bildirici discloses an enrollment process 300 whereby various tests/measurements of a patient to be run/obtained are determined (see [0120]-[0126]) and then CCC system 14 automatically specifies/identifiers particular healthcare monitoring devices are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically identified the health measurement devices provided to the existing patient based on the vitals of the existing patient to be measured in the system of the Thompson/Bildirici/Aranyosi combination as taught by Bildirici to select appropriate medical devices that are suited to obtain the needed vital measurements.

Regarding claim 6, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 1, further including wherein the memory is further encoded with computer executable instructions that when executed cause the at least one processing unit to: 
authenticate a practitioner device (the client terminal devices 210, which may be used by a practitioner (see [0021] of Thompson), is authenticated (see end of [0023] of Thompson).

Regarding claim 7, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 1, further including wherein the memory is further encoded with computer executable instructions that when executed cause the at least one processing unit to: 
provide an account for the existing patient responsive to receipt of the enrollment request ([0054]-[0055] and [0097]-[0099] of Thompson discuss how the enrollment process (which is necessarily preceded by the enrollment request) includes collection of various information for the patient such as patient name, device name, healthcare provider information, 

Regarding claim 8, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 1, further including wherein the memory is further encoded with computer executable instructions that when executed cause the at least one processing unit to: 
receive a measurement from a user device associated with the existing patient ([0126]-[0127] of Thompson discuss how data interchange system 230 receives medical device data (measurement of existing patient) from a client terminal 210 and transmits the data to clinical reporting system 257 of medical device manufacturer; and 
determine whether the measurement was provided by the one or more health measurement devices provided to the existing patient (as [0126]-[0127] of Thompson discuss how the data interchange system 230 transmits the medical device data to medical device manufacturer, then the interchange system 230 has necessarily determined that the measurement was provided by the medical device supplied by the medical device manufacturer to which it sends the medical device data).

	Regarding claim 14, Thompson discloses a method (see data flows represented by arrows in Figure 2), comprising: 
receiving, at a third party server (medical device manufacturer backend system 250 in Figure 2), an equipment request from a healthcare management system server via a network ([0103] notes how medical device consumption information (“equipment request”) is provided to a manufacturer from data interchange system 230 (“healthcare management , wherein the equipment request includes vitals of an existing patient enrolled in remote patient management to be measured and a manner in which the vitals are to be measured including a measurement schedule (Figure 9 and [0096]-[0097] discuss enrolling a patient in patient management services which are remote per [0023]; [0066] notes that the telemetry system 350 of client terminal device 300 (“user device”) can receive vital signs from medical devices; [0103] notes that the consumption information (“equipment request”) can include the specific medical devices removed from inventory; accordingly, by virtue of indicating the type of medical device, the vitals to be measured and the measurement manner would both necessarily be indicated via such type of medical device; still further, the request would necessarily connote at least some “measurement schedule” (even if such “schedule” was only a single measurement); also see [0077]-[0078] in relation to generating and sending an “equipment request” to the manufacturer; still further, [0014] notes that medical devices 110 are for use by patients 120 which necessarily connotes that such patients 120 are “existing” patients; still further, the patients 120 are “existing” (they are alive) as they are individuals that receive treatment ([0017])), wherein the existing patient is remotely located from a medical facility ([0015] and [0017] note how therapy can be provided at a patient’s house which is remote from a medical facility; furthermore, even if the therapy was provided at a medical facility, such therapy would necessarily be remotely located from some “medical facility” (another medical facility located somewhere in the world); 
identifying, at the third party server, a plurality of health measurement devices based on the vitals of the existing patient to be measured and the manner in which the vitals are to be measured ([0103] notes that the consumption information (“equipment request”) received by the device manufacturer (“third party server”) can include specific medical s (i.e., a plurality) and [0104] notes that the manufacturer creates sales orders and ships the order to the clinical site; before shipping the order, the manufacturer necessarily must have identified the devices based on the equipment request/consumption information (which, as noted above, necessarily connotes the vitals of the patient to be measured and the manner to be measured); and 
in response to identifying the plurality of health measurement devices: 
providing, from the third party server, respective equipment information corresponding to each of the plurality of health measurement devices to the healthcare management system server via the network ([0078]-[0081] discuss how the payment system 251 of the manufacturer system 250 (“third party server”) generates and sends invoices for the medical devices to the purchaser (e.g., health care provider, see [0076]) which would be via the data interchange system 230 (“healthcare management system server”) as shown in Figure 2; the invoice includes an invoice number (see [0081]) which is “equipment information” as it is “associated with” the health measurement device(s)), wherein the respective equipment information for each of the plurality of health measurement devices includes a serial number, a model number, an identification number, a version number, or a combination thereof (per the above, the invoice number is an “identification number”); and 
causing, by the third party server, the plurality of health measurement devices ... to be provided to the existing patient in response to the equipment request and identification of the plurality of health measurement devices ([0085] notes that the medical device (“health measurement device”) is provided to the patient and [0104] notes how the manufacturer (“third party server”) ships the medical device to the clinical , wherein the healthcare management system server associates the existing patient with the plurality of health measurement devices ([0084]-[0088] discuss a device registration process whereby, inter alia, patient name and device name are sent by the data interchange system 230 (“healthcare management system”) to the manufacturer system 250; the process of collecting and sending such information necessarily includes “associating” the existing patient with the medical device/healthcare measurement device, which may be a plurality of devices per [0103]), ...wherein the plurality of health measurement devices are communicably coupled to the user device and the plurality of health measurement devices are distinct from the user device (patients 120 in Figure 1 operate client terminal devices 210 (“user devices”) in Figure 2 (also see [0023]-[0026]) which are communicably coupled to but distinct from health measurement devices 110; also [0065]-[0066] note how communicative device 340 of client terminal device 300 collects information from medical devices and interfaces with medical devices).
While Thompson discloses how the client terminal devices (“user devices”) are communicably coupled to the medical devices (“health measurement devices”) for receiving medical measurements therefrom, Thompson appears to be silent specifically regarding the third party server causing the user device to be provided to the existing patient.
However, Bildirici discloses how in addition to the provision of the home monitoring devices, a patient interaction unit 414 (“user device”) may be provided ([0147]-[0150]) as part of a system 400.  For instance, Bildirici discloses how the system 400 can be designed by a comprehensive care control system 14 and provided for use at a patient’s residence.  Id.


	Furthermore, Thompson appears to be silent regarding wherein the healthcare management system server is configured to authenticate the user device in response to detection of a match between the equipment information of at least one of the plurality of health measurement devices provided from the third party server and one or more health measurement devices for detecting one or more measurements.
Nevertheless, Aranyosi teaches ([0096]) that it was known in the healthcare informatics art to perform an authentication procedure by comparing a device ID of a device 100 for detecting health measurements (see [0031]) to an expected device ID and then received measurement data at a device 500 (“user device”) from the device in response to a match, where the authentication is of the user device 500 as it allows the user device to receive measured patient data regarding a particular patient from the device 100, and where such arrangement would necessarily allow for measured data from only particular health measurement devices to be received at the user device thus increasing bandwidth and limiting transmission of sensitive patient data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the healthcare management system server to have authenticated the user device in response to detection of a match between the equipment information of at least one of the plurality of health measurement devices provided from the third .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0307274 to Thompson et al. (“Thompson”) in view of U.S. Patent App. Pub. No. 2007/0033072 to Bildirici (“Bildirici”) and U.S. Patent App. Pub. No. 2017/0331524 to Aranyosi et al. (“Aranyosi”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0311104 to Inoue (“Inoue”):
Regarding claim 2, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 1 and notes that the one or more medical devices 110 can include various monitors (see [0014] of Thompson) to measure vital signs ([0066]).  However, the Thompson/Bildirici/Aranyosi combination appears to be silent regarding wherein the one or more health measurement devices provided to the existing patient includes at least one of a scale, a glucose monitor, an oxygen monitor, a blood pressure monitor, a thermometer, or a heart rate monitor.
Nevertheless, Inoue teaches ([0039]) that it was known in the healthcare informatics art to utilize blood pressure meters and thermometers to monitor patients which would necessarily to detect what may be serious health conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a blood pressure meter and/or a thermometer as the health measurement/medical device of the Thompson/Bildirici/Aranyosi .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0307274 to Thompson et al. (“Thompson”) in view of U.S. Patent App. Pub. No. 2007/0033072 to Bildirici (“Bildirici”) and U.S. Patent App. Pub. No. 2017/0331524 to Aranyosi et al. (“Aranyosi”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2015/0142367 to Yurach et al. (“Yurach”):
Regarding claim 9, the Thompson/Bildirici/Aranyosi combination discloses the system of claim 8, but appears to be silent regarding wherein the memory is further encoded with computer executable instructions that when executed cause the at least one processing unit to: 
determine whether the measurement is within a range.
Nevertheless, Yurach teaches (Abstract, [0028], and [0082]) that it was known in the healthcare informatics art to determine whether test results (measurements) are within a range for purposes of performing qualification protocol testing which would necessarily ensure that corresponding medical devices are operating properly. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determining whether the measurements of the Thompson/Bildirici/Aranyosi combination are within a range for use in qualification protocol testing of the medical devices as taught by Yurach to ensure that the medical devices are operating properly.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0331524 to Aranyosi et al. (“Aranyosi”) in view of U.S. Patent App. Pub. No. 2011/0307274 to Thompson et al. (“Thompson”):
Regarding claim 10, Aranyosi discloses a method ([0096]), comprising: 
establishing, using a user device (device 500 of Figure 8), communication with a health measurement device ([0055]-[0056] discuss establishing communication with device 100 which is a “health measurement device” per [0031]), wherein the user device is associated with and provided to an existing patient (as [0058] discuss how the device 100 transmits measurements (of some “existing patient”) to the device 500 (the “user device”), then the “user device” is “associated with” the “existing patient”; also [0053]-[0056] discuss how the device 100 (which measures data of a patient per at least [0031]) becomes activated when device 500 is in close proximity thereto (e.g., 0-20cm per [0053]); accordingly, the device 500 is “provided to” the patient as it would thus be moved into close proximity to the patient) enrolled in remote patient management ([0031] discusses how remote medical record keeping and diagnoses of patients is provided; thus, the “existing patient” is necessarily “enrolled” in such remote patient management), wherein the existing patient is remotely located from a medical facility ([0031] discusses how measurements can be performed “outside of a central laboratory” and “wherever a patient may be located” which collectively necessarily connotes the existing patient being “remotely located from a medical facility”), and wherein the health measurement device is communicably coupled to the user device ([0079] discusses how the devices 100, 500 are communicably coupled to each other) and the health measurement device is distinct from the user device (Figure 8 shows how the devices 100, 500 are distinct); 
receiving, at the user device, first equipment information from the health measurement device communicably coupled to the user device, wherein the first equipment information includes at least one of a serial number, a model number, an identification number, or a version number of the health measurement device communicably coupled to the user device ([0096] discusses receiving at a user device 500 a device ID (“first equipment information”) of an electronic device 100 (which is a health measurement device per [0031]) communicably coupled to the user device; 
receiving, at the user device, second equipment information associated with the existing patient..., wherein the second equipment information corresponds to a health measurement device assigned to the existing patient for detecting one or more measurements and includes at least one of a serial number, a model number, an identification number, or a version number of the health measurement device assigned to the existing patient ([0096] discusses obtaining an ID of an expected electronic medical measurement device associated with a particular patient, where such measurement device is for detecting (capable of detecting) measurements); 
comparing the first equipment information with the second equipment information to determine, using the user device, whether the health measurement device communicably coupled to the user device is associated with the existing patient, wherein the health measurement device communicably coupled to the user device is determined to be associated with the existing patient if the first equipment information and the second equipment information match, and wherein the health measurement device communicably coupled to the user device is determined to not be associated with the existing patient if the first equipment information and the second equipment information do not match ([0096] 
in response to a determination that the health measurement device communicably coupled to the user device is associated with the existing patient:
receiving, at the user device, the one or more measurements from the health measurement device communicably coupled to the user device, wherein the one or more measurements include vitals of the existing patient ([0096] discusses receiving at the device 500 measurements from the health measurement device 100 in response to authentication (i.e., in response to the above determination that the health measurement device is associated with the existing patient); also [0071] notes how the device 100 can measure heart rate and [0096] notes that it can measure temperature); and 
providing the one or more measurements to the healthcare management server ([0081] discusses how the data can be sent to a patient management facility (“healthcare management server”), wherein the healthcare management server is configured to associate the one or more measurements received from the user device with the existing patient for use by a practitioner to monitor the existing patient (as it is a “patient management” facility, then the measurements it receives are necessarily associated with the existing patient and would necessarily be capable of being used by a practitioner to monitor the existing patient); and
in response to a determination that the health measurement device communicably coupled to the user device is not associated with the existing patient: 
receiving no measurements from the health measurement device communicably coupled to the user device at the user device (in response to an authentication failure, then no measurements would be received at the user device from the health measurement device).
	While Aranyosi discloses receiving the second equipment information at the user device as discussed above, Aranyosi appears to be silent regarding specifically receiving the second equipment information at the user device from the healthcare management server associated with the remote patient management.
Nevertheless, Thompson discloses ([0052]-[0054]) how a patient management services system 256 stores medical device identifying information (“equipment information”), patient information, etc. for use in enrolling patients in remote patient management services, where the system 256 obtains such information from a EMP/EMR system 242/244 ([0055] and [0045]), and where the client terminal device/user device 210 is in communication with the EMP/EMR system 242/244 via data interchange system 230 (“healthcare management server associated with the remote patient management”)([0023]).  This arrangement would advantageously allow current equipment information for a plurality of medical devices to be maintained at a central location that can be accessed as necessary to authenticate individual medical devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received the “second equipment information” in the Aranyosi system from the healthcare management server as taught by 

	Regarding claim 13, the Aranyosi/Thompson combination discloses the method of claim 10, further including ... establishing communication with the health measurement device communicably coupled to the user device ([0096] of Aranyosi discusses how the health measurement device 100 and user device 500 communicate).
	However, the Aranyosi/Thompson combination as specifically combined above appears to be silent regarding (although Thompson teaches) ... authenticating the existing patient with the user device ([0023] of Thompson notes that access to the data interchange system 230 via client terminal device (“user device”) may be authenticated which means that the patient is authenticated with the user device; doing so would necessarily ensure that only expected patient data is received and used by the user device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have authenticated the existing patient with the user device in the system of the Aranyosi/Thompson combination as taught by Thompson to ensure that only expected patient data is received and used by the user device.
Furthermore, the Aranyosi/Thompson combination appears to be silent regarding the authentication occurring before establishing communication with the health measurement device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have authenticated with patient with the user device before establishing communication with the health measurement device in the Aranyosi/Thompson KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0307274 to Thompson et al. (“Thompson”) in view of U.S. Patent App. Pub. No. 2007/0033072 to Bildirici (“Bildirici”) and U.S. Patent App. Pub. No. 2017/0331524 to Aranyosi et al. (“Aranyosi”) as applied to claim 14 above, and further in view of U.S. Patent No. 8,882,666 to Goldberg et al. (“Goldberg”):
	Regarding claim 16, the Thompson/Bildirici/Aranyosi combination discloses the method of claim 14, further including: 
...configuring the user device to communicate with the plurality of health measurement devices ([0066] of Thompson notes that the telemetry system 350 (of client terminal device/user device) may be configured to communicate with the one or more medical devices/health management device).
The Thompson/Bildirici/Aranyosi combination also discloses causing the health measurement device and the user device to be provided to the existing patient as discussed in relation to claim 14.
However, the Thompson/Bildirici/Aranyosi combination appears to be silent regarding such configuring specifically occurring prior to causing the health measurement device and the user device to be provided to the existing patient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the user device of the Thompson/Bildirici/Aranyosi combination to communicate with the medical devices prior to providing the device to the patient for use thereby as taught by Goldberg so that the user device is substantially immediately usable by the patient upon receipt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686